PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/063,143
Filing Date: 7 Mar 2016
Appellant(s): Purple Innovation, LLC



__________________
Brick Power
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/04/2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 11/03/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
 Claims 1-3, 5-10, 12, 14-15, 17, 19, 20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. (8,434,748) in view of Marker et al. (US Patent 6,321,574) in further view of Post (PG Pub. 2005/0172406).
Regarding claims 1, 2, 5, 17, 19, 20, 23-24, Pearce et al. teach a cushion comprising a cushion cover and mattress cover on the cushioning element defining an exterior of a cushion comprising a one-piece circular knit fabric configured to at least partially surround a cushion or mattress and wherein the cushioning element comprises a hollow-column buckling gel defining at least part of an interior of a cushion [4:16-28, 6: 64-67 and Example 1]. Pearce teaches the cushion/mattress cover are usually made of lycra circular knit. It would have been obvious for one of ordinary skill in the art at the time of the invention to thus choose a lycra circular knit for the cushion/mattress cover as taught by Pearce. The one piece knit completely covers the top surface and the lateral surfaces of the cushion material and substantially fills the volume of the one piece knit fabric. The one piece knit fabric has an elasticity to enable a user to sink into the cushioning element and enhances a cushioning effect and/or sensation of a cushioning element as Pierce et al. teach the fabric is stretchable, made of lycra and thick and therefore considered to enable the user to fully sink into the cushioning element and also enable the one-piece knit fabric to deform with a corresponding surface of the cushion material as the corresponding surface is deformed. Lycra is considered to enhance a cushioning effect. It is noted Applicant has not claimed any quantitative measures of the “enhanced cushioning effect”. Pearce et al. are silent regarding the claimed graphic feature. However, in the analogous art of knits, Marker et al. teach at least one graphic feature circularly knitted protruding from an associated area of the one-piece knit fabric with a first elasticity with the at least one graphic feature integrally knitted in the one- piece knit fabric in the same process as an entire remainder of the one-piece knit fabric for efficiency and therefore being comprised of the same material as the remainder of the one-piece knit fabric (therefore having the same claimed elasticity) and in order to add ornamentation of a non-repeating design [1:12-50]. Pearce et al. and Marker et al. are relied upon as set forth above. The previous combination is silent regarding the claimed color of the graphic feature and the remainder of the one-piece knit. However, it would have been obvious for one of ordinary skill in the art to arrive at using the graphic feature and the remainder of the one-piece of knit the same color. Further, the claimed color is merely an aesthetic design feature.
The previous combination is silent regarding the claimed elasticity of the graphic feature. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the at least one graphic feature to have the same elasticity for the remainder for the one-piece knit in order for the entire cushion to have the same elasticity and ensure comfort and to hide the zipper and therefore enabling the at least one graphic feature to stretch without deleteriously affecting a cushioning feel and quality of the cushion material.
Pearce et al. and Marker et al. are relied upon as set forth above. The previous combination is silent regarding the claimed sixth side. However, in the analogous art of mattresses, Post teaches a base material for a mattress being more rigid than the one-knit fabric in order to increase friction and traction. Post also teaches attaching the underlay (or base material to the mattress and thus engaging four adjacent sides of the one-piece knit fabric with the base material. Although, the previous combination (Pearce and Marker) is silent regarding the claimed base material being attached to the four sides, it would have been obvious to one of ordinary skill in the art to join the base material engaging the four adjacent sides of the one-piece knit using a zipper traversing edges between the base material and four adjacent sides of the one- piece knit fabric to form a cuboid and the cushion disposed within the one-piece knit fabric and substantially filling an internal volume of the one-piece knit fabric and the base material in order to create a mattress with traction and friction increased. In light of the motivation for using the base material, as disclosed by Post as described above, it therefore would have been obvious to one of ordinary skill in the art to use base material of Post in the previous combination in order to increase traction and friction and thereby arrive at the claimed invention.
The previous combination is silent regarding the claimed dimensions of the graphic feature. However the claimed thickness of the graphic feature being at least twice or at least three times thicker than the associated surrounding area of the one-piece knit fabric would have been more than obvious to one of ordinary skill in the art at the time of the invention in order to create a fabric with a prominent ornamental design with is noticeable. The claimed width and height of the graphic feature is also not found to be patentable as the claimed width and height would have been obvious to one of ordinary skill in the art in order to make a rectangular design and any type of design as is known in the art. in Gardner v. TEC Syst, fac. 725 2d 1338, 220 USPG 777 (Ped. Cir, $984), cert. dented, 469 0.8. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
In light of the motivation for using the claimed graphic feature, as disclosed by Marker et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use the graphic feature of Marker et al. in Pearce et al. in order to create a fabric with a prominent ornamental design with is noticeable and thereby arrive at the claimed invention.
Regarding claim 6, Pearce et al. and Marker et al. are relied upon as set forth above. Pearce et al. teach the fabric covers the entire assembly, therefore it is clear the cushion cover comprises at least five sides including a sixth side of the one-piece knit fabric collectively configured to be in a shape of a cuboid when the cushion cover is filled with a cushion. Further, the cushion cover includes a primary cushioning side (the top as shown in the Figures of Pearce et al.) and four lateral sides of the one-piece knit fabric and the primary cushioning side is configured to contact and cushion an object received on the cushion cover when the cushion cover is filled with a cushion by the very nature of the fabric cushioning properties.
Regarding claims 7-10, Pearce et al. and Marker et al. are relied upon as set forth above. The previous combination is silent regarding the claimed location of the graphic feature and the elasticity. However, it would have been obvious to one of ordinary skill in the art to locate graphic features on all of the sides of the cover in order to ensure a logo was on all sides of the cover for branding. It would have been further obvious to have all sides of the cover to be elastic including the graphic to ensure a good fit over the cushion and for ease of inserting the cushion in the cover as is known in the art.
Regarding claims 12 and 26, Pearce et al. and Marker et al. are relied upon as set forth above. Pearce et al. teach the cushion material comprises a layer of foam of polyurethane foam, memory polyurethane foam or latex foamed rubber superimposed with the layer of hollow- column bucking gel supported by the layer of foam.
Regarding claims 3 and 14-15, Pearce et al. and Marker et al. are relied upon as set forth above. The previous combination is silent regarding the claimed dimensions of the graphic feature. However, it would have been obvious to one of ordinary skill in the art to arrive at the claimed dimensions of the graphic feature in order to ensure the graphic is a prominent feature and noticeable. Moreover, it is noted that the claimed graphic feature is a design choice and does not impart structure.
Regarding claims 22 and 25, the one-piece knit fabric does not define a seam around the periphery of the top of the surface of the cushion as taught by Pierce et al.
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.
Applicant argues Pearce teaches connecting material comprising stretchable material and that the entire assembly is then enclosed in a mattress cover and that Pearce does not teach a cover that comprises an exterior of a cushion and that comprises a one-piece knit fabric with an elasticity that enhances a cushioning effect. As set forth above, Pearce teaches the cushion/mattress cover are usually made of lycra circular knit. It would have been obvious for one of ordinary skill in the art at the time of the invention to thus choose a lycra circular knit for the cushion/mattress cover as taught by Pearce. So Pearce teaches both the connecting material and the cushion/mattress cover is a lycra circular knit.
Applicant argues Marker does not teach using the fabric with a cushioning element or the fabric has an elasticity that enhances a cushioning effect. Marker is drawn to the analogous art of knitted fabrics and as such one of ordinary skill in the art would have looked to Marker for its teachings of graphic feature. Incorporating the teachings of Markers’ graphic feature in the circular knit fabric of Pearce which has the fabric with the elasticity and enhances cushioning effect reads on the present claims.
Applicant argues the base layer of Post is taught as more rigid than the mattress and therefore does not have the elasticity that would enhance a cushioning effect. First, it is noted that nowhere in the claims does it require the base to have an elasticity that would enhance a cushioning effect. Second, it is noted that the present claims recite that the base layer is more rigid than the one-piece knit. And lastly, Post teaches at paragraph 0009 “According to the invention the plastic flat material, which forms the rectangular underlay mat, is not simply a plastic woven fabric or plastic net material, but a flat material providing a spring travel. In other words, the underlay mat as such consists of a plastic material which itself has a certain cushioning function, because this material as such provides a spring travel, even if relatively small overall by comparison with the a. Paragraph 0031 of Post teaches “The advantages of a flat material, which itself provides a spring travel, as underlay mat 4 reside in the fact that an additional spring travel is provided, thus an additional cushioning takes place which is felt to be very comfortable by the transported persons in the case of transport.”. Therefore, the base layer of Post enhances a cushioning effect although it is not required by the present claims.
Applicant argues that none of the cited art teaches the graphic feature has the same elasticity as the remainder of the fabric. The present specification teaches “Additionally, because the graphic features 10 disclosed herein are integrally knit into the one-piece a fabric 4 of the cushion cover 2, the FARR comparable to an elasticity of the remainder of the one-piece “ fabric 4”. Marker teaches the graphic feature integrally knit into the one-piece knit fabric made of the same material and therefore would possess the same elasticity as the remainder of the fabric.
Applicant argues one of ordinary skill in the art would not combine Marker with Pearce because Pearce teaches connecting material confined within the interior of the mattress and there would be no reason to knit a graphic feature in the interior. As set forth above, Pearce teaches the cushion/mattress cover made of lycra circular knit and therefore, there is motivation for one of ordinary skill in the art to incorporate the graphic feature of Marker in the cushion/mattress exterior cover of Pearce.
Applicant argues Pearce does not teach the claimed foam layer. Pearce teaches the claimed foamed layer as shown in Figure 7 and taught in 7:61-8:8 and at 6:39-48.
No claims are allowed.

(2) Response to Argument
Appellant argues the combination of Pearce, Marker and Post does not teach the claimed cushion with a cushioning element and a cover with the cover comprising a one-piece knit fabric with at least one graphic feature knit therein and with the cover and the graphic feature each having an elasticity that enhances a cushioning effect and/or a sensation of the cushioning element and enables a use to sink into the cushioning element. Specifically, Appellant argues Post teaches the spring constant of the flat plastic material will be usually greater than the spring constant of the mattress itself which makes the underlay mat relatively hard compared to the softer mattress. Appellant then argues that such an underlay mat would limit the cushioning effect and/or sensation of the soft mattress and therefore limit the extent to which a user could sink in to the mattress. First, it is noted that nowhere in the claims does it require the base to have an elasticity that would enhance a cushioning effect. Second, it is noted that the present claims recite that the base layer is more rigid than the one-piece knit. And lastly, Post teaches at paragraph 0009 “According to the invention the plastic flat material, which forms the rectangular underlay mat, is not simply a plastic woven fabric or plastic net material, but a flat material providing a spring travel. In other words, the underlay mat as such consists of a plastic material which itself has a certain cushioning function, because this material as such provides a spring travel, even if relatively small overall by comparison with the mattress”. Paragraph 0031 of Post teaches “The advantages of a flat material, which itself provides a spring travel, as underlay mat 4 reside in the fact that an additional spring travel is provided, thus an additional cushioning takes place which is felt to be very comfortable by the transported persons in the case of transport.”. Therefore, the base layer of Post enhances a cushioning effect although it is not required by the present claims. It is further noted that that the present claim language recites subjective language that is not quantifiable as the present claim recites “having an elasticity that enhances a cushioning effect and/or a sensation of the cushioning element”. Whether the cushioning effect is enhanced or a sensation of the cushioning effect is enhanced is a subjective opinion. One person might feel that the underlay enhances the cushioning effect while another might not. 
Appellant argues Examiner has not established a prima facie case of obviousness against claim 1 or 20 because none of Post, Maker or Pearce teaches a cushion with at least one graphic feature integrally knit into a one piece fabric and having the same elasticity of the remainder of the one piece fabric. The present specification teaches “Additionally, because the graphic features 10 disclosed herein are integrally knit into the one-piece a fabric 4 of the cushion cover 2, the FARR comparable to an elasticity of the remainder of the one-piece “ fabric 4”. Marker teaches the graphic feature integrally knit into the one-piece knit fabric made of the same material and therefore would possess the same elasticity as the remainder of the fabric.
Appellant argues none of Pearce, Maker or Post teach a cushion cover that is elastic. As set forth in the final rejection dated 11/03/2021, Pearce teaches the cushion/mattress cover are usually made of lycra circular knit. It would have been obvious for one of ordinary skill in the art at the time of the invention to thus choose a lycra circular knit for the cushion/mattress cover as taught by Pearce. So Pearce teaches both the connecting material and the cushion/mattress cover is a lycra circular knit.
Appellant argues that none of Pearce, Maker or Post teach a cushion cover with a graphic feature that has the same elasticity as the surrounding portions of the one piece knit fabric that the graphic feature is an integral part. As set forth above in the Examiner’s Answer, the present specification teaches “Additionally, because the graphic features 10 disclosed herein are integrally knit into the one-piece a fabric 4 of the cushion cover 2, the FARR comparable to an elasticity of the remainder of the one-piece “ fabric 4”. Marker teaches the graphic feature integrally knit into the one-piece knit fabric made of the same material and therefore would possess the same elasticity as the remainder of the fabric. Marker is used in combination with Pearce and Post. Appellant is attempting to attack the references individually. In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Appellant argues there would have been no reason for one of ordinary skill to combine the teachings of Pearce, Marker and Post as the circular knit fabric the Examiner referred to in pages 2-3 of the Final Office Action dated 11/03/2021 is not a cushion cover. Appellant argues the circular knit taught by Pearce is a connecting material 106, 107 ends of an array of gel springs 101 in place relative to each other.  As set forth in the Final Office Action dated 11/03/2021, Pearce teaches the cushion/mattress cover made of lycra circular knit and therefore, there is motivation for one of ordinary skill in the art to incorporate the graphic feature of Marker in the cushion/mattress exterior cover of Pearce. Pearce states at col. 6 ll. 64-67 “Fabrics useful include stretchable fabrics (such as LYCRA.RTM./spandex-type fabrics, cotton tricot, nylon tricot and circular-knitted fabrics including thick circular knits such as are used for mattress tickings), and non-stretchable fabrics (such as non-woven nylon or polypropylene, or woven cotton, nylon, or polypropylene).” Pearce at col. 12, ll. 36-39 states “The entire assembly is then covered in a circular-knitted fire retardant sock and then a mattress cover is applied by conventional means.” Therefore, Appellant is correct in that Pearce teaches the connecting material is made of lycra, but also Pearce teaches the cushion/mattress cover (mattress ticking) are usually made of lycra circular knit for stretch. It would have been obvious for one of ordinary skill in the art at the time of the invention to thus choose a lycra circular knit for the cushion/mattress cover as taught by Pearce and use the graphic design of Marker in Pearce. The motivation to combine Marker with Pearce is to add ornamentation of a non-repeating design with the graphic design as set forth in the Final Rejection dated 11/03/2021. The motivation to combine Post with Marker and Pearce is to increase traction and friction as set forth in the Final Rejection dated 11/03/2021.
Appellant argues Pearce, Marker and Post do not teach the claimed graphic feature is at least three times the associated surrounding area nor the dimensions of the graphic feature. The claimed thickness of the graphic feature being at least twice or at least three times thicker than the associated surrounding area of the one-piece knit fabric would have been more than obvious to one of ordinary skill in the art at the time of the invention in order to create a fabric with a prominent ornamental design with is noticeable. The claimed width and height of the graphic feature is also not found to be patentable as the claimed width and height would have been obvious to one of ordinary skill in the art in order to make a rectangular design and any type of design as is known in the art. in Gardner v. TEC Syst, fac. 725 2d 1338, 220 USPG 777 (Ped. Cir, $984), cert. dented, 469 0.8. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Appellant argues Pearce et al. and Marker et al. and Post do not teach the cushion material comprises a layer of foam of polyurethane foam, memory polyurethane foam or latex foamed rubber superimposed with the layer of hollow- column bucking gel supported by the layer of foam. Pearce et al. teach the cushion material comprises a layer of foam of polyurethane foam, memory polyurethane foam or latex foamed rubber superimposed with the layer of hollow- column bucking gel supported by the layer of foam. Pearce plainly teaches as a layer of at col. 6, ll. 40-46, “If the fabric at the top or bottom is exceptionally easy to stretch, which is highly desirable in many cases including mattresses, then it can be further laminated (by gluing, for example) to a more stable material such as foam (e.g., conventional polyurethane foam, memory polyurethane foam, latex foam, polyethylene foam) or such as a mattress innerspring unit.” Pearce goes on to teach latex foam layer 704 which is superimposed with the layer of hollow- column bucking gel in Figure 7 and a layer of polyurethane foam 705 which support the hollow column buckling gel in Figure 7. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Shawn Mckinnon/Examiner, Art Unit 1789       
                                                                                                                                                                                                 Conferees:
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.